United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-1677
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                    Soy Franklin

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                            Submitted: March 11, 2019
                               Filed: June 11, 2019
                                  [Unpublished]
                                  ____________

Before SHEPHERD, ARNOLD, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.

      Soy Franklin pled guilty to one count of distribution of cocaine base within a
protected location (within 1,000 feet of a grade school) after a prior felony
conviction, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C), 851, and 860(a).
The district court1 sentenced Franklin to 188 months imprisonment. Franklin appeals,
asserting that his sentence is substantively unreasonable. Having jurisdiction under
28 U.S.C. § 1291, we affirm.

       At sentencing, Franklin moved for a downward variance below the 188 to 235
months Guidelines sentencing range, arguing mitigating factors which included the
following: that his status as an armed career criminal was based on a 20-year-old
aggravated battery conviction for conduct that occurred when he was 17 years old
that had involved self-defense and on a small-quantity drug conviction; that he had
committed no violent crime since his aggravated battery conviction; and that he had
suffered a difficult upbringing. The district court denied Franklin’s request and
sentenced him to 188 months imprisonment, a sentence at the bottom of the
Guidelines range.

       Franklin asserts that his sentence is substantively unreasonable, arguing that
the district court failed to take into consideration the particular factors set forth above.
“We review the substantive reasonableness of a sentence under a deferential
abuse-of-discretion standard. . . . A sentence within the Guidelines range is accorded
a presumption of substantive reasonableness on appeal.” United States v. St. Claire,
831 F.3d 1039, 1043 (8th Cir. 2016) (internal quotation marks omitted). A district
court has “wide latitude” to weigh the 18 U.S.C. § 3553(a) factors and to “assign
some factors greater weight than others,” United States v. Boelter, 806 F.3d 1134,
1136 (8th Cir. 2015) (per curiam) (internal quotation marks omitted), and the
determination that the district court was “aware of the relevant . . . factors . . . can be
inferred from the record.” United States v. Young, 640 F.3d 846, 848 (8th Cir. 2011)
(per curiam).



       1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
                                            -2-
        Although the district court did not explicitly mention Franklin’s age at the time
of his aggravated battery conviction, or that it was over 20 years ago and Franklin had
no other convictions for violent crimes, Franklin’s counsel directly addressed these
factors during the sentencing hearing as part of Franklin’s argument seeking a
downward variance. We thus presume that the district court appropriately considered
these factors. See, e.g., United States v. Keating, 579 F.3d 891, 893 (8th Cir. 2009)
(“[W]here the district court heard argument from counsel about specific § 3553(a)
factors, we may presume that the court considered those factors.”).

       The district court also noted the factors it found to be aggravating, including
Franklin’s criminal history, which the district court believed made him a recidivist
who had not taken advantage of the many opportunities to turn his life around.
Acknowledging these factors, and stating that it had considered all § 3553(a) factors,
the district court determined a sentence at the bottom of the Guidelines range was
appropriate. Franklin’s argument on appeal amounts to no more than a disagreement
with how the district court weighed the mitigating and aggravating factors. As the
district court has wide latitude in considering this balance, we find no error in the
district court’s decision to afford the aggravating factors more weight than Franklin’s
mitigating factors. See United States v. Ryser, 883 F.3d 1018, 1022 (8th Cir. 2018).

     The district court did not abuse its discretion in imposing Franklin’s sentence.
Accordingly, we affirm.
                      ______________________________




                                          -3-